EXHIBIT 10.1

 

AVX Corporation

Management Incentive Plan

﻿

﻿

1.  Purpose.  The Company wishes to provide for the award of annual incentive
compensation to certain officers of the Company or its Subsidiaries to promote
the interests of the Company’s shareholders by providing to such officers
incentives to continue and to increase their efforts with respect to, and remain
in the employ of, the Company or its Subsidiaries.

﻿

2.  Administration.  The Plan will be administered by the Compensation Committee
of the Board (the “Committee”), which shall be composed of three or more
persons, at least two of whom shall qualify as an “outside director” within the
meaning of Section 162(m) of the Internal Revenue code of 1986, as amended.

﻿

Subject to the express provisions of the Plan, the Committee shall have plenary
authority, in its discretion, to administer the Plan and to exercise all powers
and authority either specifically granted to it under the Plan or necessary and
advisable in the administration of the Plan, including without limitation the
authority to interpret the Plan; to prescribe, amend and rescind rules and
regulations relating to the Plan; to grant Awards, to determine the terms,
provisions and conditions of all Awards granted under the Plan (which need not
be identical), the officers to whom and the time or times when Awards shall be
granted, and to make all other necessary or advisable determinations with
respect to the Plan.  The determination of the Committee on such matters shall
be conclusive. 

﻿

3.  Participants.  The Committee shall from time to time select the officers of
the Company to whom Awards are to be granted, and who will, upon such grant,
become participants in the Plan.

﻿

﻿

4. Performance Awards.    

﻿

(a)  Any Performance Criterion and Performance Period applicable to an Award
shall be agreed by the Committee no later than 90 days after the commencement of
the Performance Period. The Committee shall have the discretion to later revise
the Performance Criterion solely for the purpose of reducing or eliminating the
amount of compensation otherwise payable related to the Performance Period.

﻿

(b) In making an Award, the Committee, after taking into account the input from
the Chief Executive Officer with respect to the other participants, may take
into account a participant’s responsibility level, performance, cash
compensation level, incentive compensation awards and such other considerations
as it deems appropriate.    The amount paid out upon satisfying the Performance
Goals shall not exceed 200% of the



1

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

employee’s base salary determined on the date of grant of the Award, and in no
event shall an employee receive payments under the Plan in connection with any
one fiscal year which exceeds $5.0 million. 

﻿

5.  Employment.  Except as provided below, an Award shall terminate, and the
participant will forfeit all rights to such Award, if the participant does not
remain continuously employed and in good standing with the Company until payment
of such Award, unless otherwise approved by the Committee. In the event of the
termination of a participant’s employment after the end of a Performance Period
but prior to payment of such Award by reason of the participant’s Retirement,
Incapacity or death,  the participant, or the participant’s estate, as the case
may be, will be entitled to such Award, payable as provided in Section 6 below.
In the event of a participant’s Retirement, Incapacity or death prior to the end
of a Performance Period, the participant, or the participant’s estate, as the
case may be, will be entitled to receive a payment equal to the pro rata portion
(based on the number of days worked during the Performance Period) of the Award,
if any, that would otherwise be payable if the participant had continued
employment through the end of the Performance Period. Such pro rata payment, if
any, will be payable as provided in Section 6 below. 

﻿

6.Payment of Awards.  Payment with respect to an Award will be made within a
reasonable period of time after the determination of any performance Award by
the Committee, but no later than 120 days following the end of the Performance
Period for which an Award was earned.

﻿

7.Nonexclusive Plan.  Neither the adoption of the Plan by the Board nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable and such arrangements may
be either generally applicable or applicable only in specific cases.

﻿

8.Nonassignability.  No Awards may be transferred, alienated or assigned other
than by will or by the laws of descent and distribution.

﻿

9.Amendment of Discontinuance.  The Plan may be amended or discontinued by the
Committee without the approval of the Board.

﻿

10.Effect of Plan.  Neither the adoption of the Plan nor any action of the Board
or Committee shall be deemed to give any participant any right to continued
employment or any other rights.

﻿

11.Effective Date of Plan.  The Plan shall take effect as of April 1, 2017.

﻿

12. Withholding. The company shall have the authority and the right to deduct or
withhold, or require a participant to remit to the Company, an amount sufficient
to satisfy



2

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

federal, state, country and local taxes (including the participant’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the Plan.

﻿

13.Definitions.  For the purpose of this Plan, unless the context requires
otherwise, the following terms shall have the meanings indicated:

﻿

(a)



“Award” means a cash incentive award made pursuant to this Plan.

﻿

(b)



“Board” means the Board of Directors of the Company.

﻿

(c)



“Company” means AVX Corporation, a Delaware corporation.

﻿

(d)



"Incapacity" means any material physical, mental or other disability rendering
the participant incapable of substantially performing his services hereunder
that is not cured within 180 days of the first occurrence of such incapacity. In
the event of any dispute between the Company and the participant as to whether
the participant is incapacitated as defined herein, the determination of whether
the participant is so incapacitated shall be made by an independent physician
selected by the Company's Board and the decision of such physician shall be
binding upon the Company and the participant. 

﻿

(e)



“Performance Criterion” means the criteria for determining an Award as
established by the Committee for a Performance Period. For this purpose, “Profit
Before Taxes” means income before special, unusual, restructuring or
extraordinary items and taxes as reported in the Company’s consolidated
financial statements.

 

(f)



“Performance Period” means the fiscal year of the Company or such other period
of time as is designated by the Committee.

﻿

(g)



“Plan” means this AVX Corporation Management Incentive Plan as amended from time
to time.

﻿

(h)



“Retirement” means, with respect to any participant, the participant's
retirement as an employee of the Company on or after reaching age 62, or as
otherwise provided under a participant's terms of employment governed by a
separate agreement.

﻿

(i)



“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.  The term “Subsidiaries” means more than one of any such
corporations.



3

 

--------------------------------------------------------------------------------